
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1508
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Improper Payments Information
		  Act of 2002 (31 U.S.C. 3321 note) in order to prevent the loss of billions in
		  taxpayer dollars.
	
	
		1.Short titleThis Act may be cited as the
			 Improper Payments Elimination and
			 Recovery Act of 2010.
		2.Improper Payments Elimination and
			 Recovery
			(a)Susceptible programs and
			 activitiesSection 2 of the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) is amended by
			 striking subsection (a) and inserting the following:
				
					(a)Identification of susceptible programs and
				activities
						(1)In generalThe head of each agency shall, in
				accordance with guidance prescribed by the Director of the Office of Management
				and Budget, periodically review all programs and activities that the relevant
				agency head administers and identify all programs and activities that may be
				susceptible to significant improper payments.
						(2)FrequencyReviews under paragraph (1) shall be
				performed for each program and activity that the relevant agency head
				administers during the year after which the Improper Payments Elimination and Recovery Act of
				2010 is enacted and at least once every 3 fiscal years
				thereafter. For those agencies already performing a risk assessment every 3
				years, agencies may apply to the Director of the Office of Management and
				Budget for a waiver from the requirement of the preceding sentence and continue
				their 3-year risk assessment cycle.
						(3)Risk assessments
							(A)DefinitionIn this subsection the term
				significant means—
								(i)except as provided under clause (ii), that
				improper payments in the program or activity in the preceding fiscal year may
				have exceeded—
									(I)$10,000,000 of all program or activity
				payments made during that fiscal year reported and 2.5 percent of program
				outlays; or
									(II)$100,000,000; and
									(ii)with respect to fiscal years following
				September 30th of a fiscal year beginning before fiscal year 2013 as determined
				by the Office of Management and Budget, that improper payments in the program
				or activity in the preceding fiscal year may have exceeded—
									(I)$10,000,000 of all program or activity
				payments made during that fiscal year reported and 1.5 percent of program
				outlays; or
									(II)$100,000,000.
									(B)ScopeIn conducting the reviews under paragraph
				(1), the head of each agency shall take into account those risk factors that
				are likely to contribute to a susceptibility to significant improper payments,
				such as—
								(i)whether the program or activity reviewed is
				new to the agency;
								(ii)the complexity of the program or activity
				reviewed;
								(iii)the volume of payments made through the
				program or activity reviewed;
								(iv)whether payments or payment eligibility
				decisions are made outside of the agency, such as by a State or local
				government;
								(v)recent major changes in program funding,
				authorities, practices, or procedures;
								(vi)the level, experience, and quality of
				training for personnel responsible for making program eligibility
				determinations or certifying that payments are accurate; and
								(vii)significant deficiencies in the audit
				report of the agency or other relevant management findings that might hinder
				accurate payment
				certification.
								.
			(b)Estimation of improper
			 paymentsSection 2 of the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) is amended by
			 striking subsection (b) and inserting the following:
				
					(b)Estimation of improper
				paymentsWith respect to each
				program and activity identified under subsection (a), the head of the relevant
				agency shall—
						(1)produce a statistically valid estimate, or
				an estimate that is otherwise appropriate using a methodology approved by the
				Director of the Office of Management and Budget, of the improper payments made
				by each program and activity; and
						(2)include those estimates in the accompanying
				materials to the annual financial statement of the agency required under
				section
				3515 of title 31, United States Code, or similar provision of
				law and applicable guidance of the Office of Management and
				Budget.
						.
			(c)Reports on actions To reduce improper
			 paymentsSection 2 of the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) is amended by
			 striking subsection (c) and inserting the following:
				
					(c)Reports on actions To reduce improper
				paymentsWith respect to any
				program or activity of an agency with estimated improper payments under
				subsection (b), the head of the agency shall provide with the estimate under
				subsection (b) a report on what actions the agency is taking to reduce improper
				payments, including—
						(1)a description of the causes of the improper
				payments, actions planned or taken to correct those causes, and the planned or
				actual completion date of the actions taken to address those causes;
						(2)in order to reduce improper payments to a
				level below which further expenditures to reduce improper payments would cost
				more than the amount such expenditures would save in prevented or recovered
				improper payments, a statement of whether the agency has what is needed with
				respect to—
							(A)internal controls;
							(B)human capital; and
							(C)information systems and other
				infrastructure;
							(3)if the agency does not have sufficient
				resources to establish and maintain effective internal controls under paragraph
				(2)(A), a description of the resources the agency has requested in its budget
				submission to establish and maintain such internal controls;
						(4)program-specific and activity-specific
				improper payments reduction targets that have been approved by the Director of
				the Office of Management and Budget; and
						(5)a description of the steps the agency has
				taken to ensure that agency managers, programs, and, where appropriate, States
				and localities are held accountable through annual performance appraisal
				criteria for—
							(A)meeting applicable improper payments
				reduction targets; and
							(B)establishing and maintaining sufficient
				internal controls, including an appropriate control environment, that
				effectively—
								(i)prevent improper payments from being made;
				and
								(ii)promptly detect and recover improper
				payments that are
				made.
								.
			(d)Reports on Actions To recover improper
			 paymentsSection 2 of the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) is
			 amended—
				(1)by striking subsection (e);
				(2)by redesignating subsections (d) and (f) as
			 subsections (f) and (g), respectively; and
				(3)by inserting after subsection (c) the
			 following:
					
						(d)Reports on Actions To Recover Improper
				PaymentsWith respect to any
				improper payments identified in recovery audits conducted under section 2(h) of
				the Improper Payments Elimination and Recovery Act of 2010 (31 U.S.C. 3321
				note), the head of the agency shall provide with the estimate under subsection
				(b) a report on all actions the agency is taking to recover improper payments,
				including—
							(1)a discussion of the methods used by the
				agency to recover overpayments;
							(2)the amounts recovered, outstanding, and
				determined to not be collectable, including the percent such amounts represent
				of the total overpayments of the agency;
							(3)if a determination has been made that
				certain overpayments are not collectable, a justification of that
				determination;
							(4)an aging schedule of the amounts
				outstanding;
							(5)a summary of how recovered amounts have
				been disposed of;
							(6)a discussion of any conditions giving rise
				to improper payments and how those conditions are being resolved; and
							(7)if the agency has determined under section
				2(h) of the Improper Payments Elimination and Recovery Act of 2010
				(31 U.S.C.
				3321 note) that performing recovery audits for any applicable
				program or activity is not cost-effective, a justification for that
				determination.
							(e)Governmentwide reporting of improper
				payments and actions To recover improper payments
							(1)ReportEach fiscal year the Director of the Office
				of Management and Budget shall submit a report with respect to the preceding
				fiscal year on actions agencies have taken to report information regarding
				improper payments and actions to recover improper overpayments to—
								(A)the Committee on Homeland Security and
				Governmental Affairs of the Senate; and
								(B)the Committee on Oversight and Government
				Reform of the House of Representatives.
								(2)ContentsEach report under this subsection shall
				include—
								(A)a summary of the reports of each agency on
				improper payments and recovery actions submitted under this section;
								(B)an identification of the compliance status
				of each agency to which this Act applies;
								(C)governmentwide improper payment reduction
				targets; and
								(D)a discussion of progress made towards
				meeting governmentwide improper payment reduction
				targets.
								.
				(e)DefinitionsSection 2 of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note) is amended by
			 striking subsections (f) (as redesignated by this section) and inserting the
			 following:
				
					(f)DefinitionsIn this section:
						(1)AgencyThe term agency means an
				executive agency, as that term is defined in
				section
				102 of title 31, United States Code.
						(2)Improper paymentThe term improper
				payment—
							(A)means any payment that should not have been
				made or that was made in an incorrect amount (including overpayments and
				underpayments) under statutory, contractual, administrative, or other legally
				applicable requirements; and
							(B)includes any payment to an ineligible
				recipient, any payment for an ineligible good or service, any duplicate
				payment, any payment for a good or service not received (except for such
				payments where authorized by law), and any payment that does not account for
				credit for applicable discounts.
							(3)PaymentThe term payment means any
				transfer or commitment for future transfer of Federal funds such as cash,
				securities, loans, loan guarantees, and insurance subsidies to any non-Federal
				person or entity, that is made by a Federal agency, a Federal contractor, a
				Federal grantee, or a governmental or other organization administering a
				Federal program or activity.
						(4)Payment for an ineligible good or
				serviceThe term
				payment for an ineligible good or service shall include a payment
				for any good or service that is rejected under any provision of any contract,
				grant, lease, cooperative agreement, or any other funding
				mechanism.
						.
			(f)Guidance by the Office of Management and
			 BudgetSection 2 of the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) is amended by
			 striking subsection (g) (as redesignated by this section) and inserting the
			 following:
				
					(g)Guidance by the office of management and
				Budget
						(1)In generalNot later than 6 months after the date of
				enactment of the Improper Payments Elimination and Recovery Act of 2010, the
				Director of the Office of Management and Budget shall prescribe guidance for
				agencies to implement the requirements of this section. The guidance shall not
				include any exemptions to such requirements not specifically authorized by this
				section.
						(2)ContentsThe guidance under paragraph (1) shall
				prescribe—
							(A)the form of the reports on actions to
				reduce improper payments, recovery actions, and governmentwide reporting;
				and
							(B)strategies for addressing risks and
				establishing appropriate prepayment and postpayment internal
				controls.
							.
			(g)Determinations of agency readiness for
			 opinion on internal controlNot later than 1 year after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall develop—
				(1)specific criteria as to when an agency
			 should initially be required to obtain an opinion on internal control over
			 improper payments; and
				(2)criteria for an agency that has
			 demonstrated a stabilized, effective system of internal control over improper
			 payments, whereby the agency would qualify for a multiyear cycle for obtaining
			 an audit opinion on internal control over improper payments, rather than an
			 annual cycle.
				(h)Recovery audits
				(1)DefinitionIn this subsection, the term
			 agency has the meaning given under section 2(f) of the Improper
			 Payments Information Act of 2002 (31 U.S.C. 3321 note) as
			 redesignated by this Act.
				(2)In general
					(A)Conduct of auditsExcept as provided under paragraph (4) and
			 if not prohibited under any other provision of law, the head of each agency
			 shall conduct recovery audits with respect to each program and activity of the
			 agency that expends $1,000,000 or more annually if conducting such audits would
			 be cost-effective.
					(B)ProceduresIn conducting recovery audits under this
			 subsection, the head of an agency—
						(i)shall give priority to the most recent
			 payments and to payments made in any program or programs identified as
			 susceptible to significant improper payments under section 2(a) of the Improper
			 Payments Information Act of 2002 (31 U.S.C. 3321 note);
						(ii)shall implement this subsection in a manner
			 designed to ensure the greatest financial benefit to the Government; and
						(iii)may conduct recovery audits directly, by
			 using other departments and agencies of the United States, or by procuring
			 performance of recovery audits by private sector sources by contract (subject
			 to the availability of appropriations), or by any combination thereof.
						(C)Recovery audit contractsWith respect to recovery audits procured by
			 an agency by contract—
						(i)subject to subparagraph (B)(iii), and
			 except to the extent such actions are outside the agency’s authority, as
			 defined by section 605(a) of the Contract Disputes Act of 1978 (41 U.S.C. 605(a)),
			 the head of the agency may authorize the contractor to notify entities
			 (including persons) of potential overpayments made to such entities, respond to
			 questions concerning potential overpayments, and take other administrative
			 actions with respect to overpayment claims made or to be made by the agency;
			 and
						(ii)such contractor shall have no authority to
			 make final determinations relating to whether any overpayment occurred and
			 whether to compromise, settle, or terminate overpayment claims.
						(D)Contract terms and conditions
						(i)In generalThe agency shall include in each contract
			 for procurement of performance of a recovery audit a requirement that the
			 contractor shall—
							(I)provide to the agency periodic reports on
			 conditions giving rise to overpayments identified by the contractor and any
			 recommendations on how to mitigate such conditions;
							(II)notify the agency of any overpayments
			 identified by the contractor pertaining to the agency or to any other agency or
			 agencies that are beyond the scope of the contract; and
							(III)report to the agency credible evidence of
			 fraud or vulnerabilities to fraud, and conduct appropriate training of
			 personnel of the contractor on identification of fraud.
							(ii)Reports on actions takenNot later than November 1 of each year,
			 each agency shall submit a report on actions taken by the agency during the
			 preceding fiscal year to address the recommendations described under clause
			 (i)(I) to—
							(I)the Office of Management and Budget;
			 and
							(II)Congress.
							(E)Agency action following
			 notificationAn agency shall
			 take prompt and appropriate action in response to a report or notification by a
			 contractor under subparagraph (D)(i)(I) or (II), to collect overpayments and
			 shall forward to other agencies any information that applies to such
			 agencies.
					(3)Disposition of amounts recovered
					(A)In generalAmounts collected by agencies each fiscal
			 year through recovery audits conducted under this subsection shall be treated
			 in accordance with this paragraph. The agency head shall determine the
			 distribution of collected amounts, less amounts needed to fulfill the purposes
			 of section
			 3562(a) of title 31, United States Code, in accordance with
			 subparagraphs (B), (C), and (D).
					(B)Use for financial management improvement
			 programNot more than 25
			 percent of the amounts collected by an agency through recovery audits—
						(i)shall be available to the head of the
			 agency to carry out the financial management improvement program of the agency
			 under paragraph (4);
						(ii)may be credited, if applicable, for that
			 purpose by the head of an agency to any agency appropriations and funds that
			 are available for obligation at the time of collection; and
						(iii)shall be used to supplement and not
			 supplant any other amounts available for that purpose and shall remain
			 available until expended.
						(C)Use for original purposeNot more than 25 percent of the amounts
			 collected by an agency—
						(i)shall be credited to the appropriation or
			 fund, if any, available for obligation at the time of collection for the same
			 general purposes as the appropriation or fund from which the overpayment was
			 made;
						(ii)shall remain available for the same period
			 and purposes as the appropriation or fund to which credited; and
						(iii)if the appropriation from which the
			 overpayment was made has expired, shall be newly available for the same time
			 period as the funds were originally available for obligation, except that any
			 amounts that are recovered more than five fiscal years from the last fiscal
			 year in which the funds were available for obligation shall be deposited in the
			 Treasury as miscellaneous receipts, except that in the case of recoveries of
			 overpayments that are made from trust or special fund accounts, such amounts
			 shall revert to those accounts.
						(D)Use for inspector general
			 activitiesNot more than 5
			 percent of the amounts collected by an agency shall be available to the
			 Inspector General of that agency—
						(i)for—
							(I)the Inspector General to carry out this
			 Act; or
							(II)any other activities of the Inspector
			 General relating to investigating improper payments or auditing internal
			 controls associated with payments; and
							(ii)shall remain available for the same period
			 and purposes as the appropriation or fund to which credited.
						(E)RemainderAmounts collected that are not applied in
			 accordance with subparagraph (A), (B), (C), or (D) shall be deposited in the
			 Treasury as miscellaneous receipts, except that in the case of recoveries of
			 overpayments that are made from trust or special fund accounts, such amounts
			 shall revert to those accounts.
					(F)Discretionary amountsThis paragraph shall apply only to
			 recoveries of overpayments that are made from discretionary appropriations (as
			 that term is defined by paragraph 7 of section 250 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985) and shall not apply to recoveries of
			 overpayments that are made from discretionary amounts that were appropriated
			 prior to enactment of this Act.
					(G)ApplicationThis paragraph shall not apply to
			 recoveries of overpayments if the appropriation from which the overpayment was
			 made has not expired.
					(4)Financial management improvement
			 program
					(A)RequirementThe head of each agency shall conduct a
			 financial management improvement program, consistent with rules prescribed by
			 the Director of the Office of Management and Budget.
					(B)Program featuresIn conducting the program, the head of the
			 agency—
						(i)shall, as the first priority of the
			 program, address problems that contribute directly to agency improper payments;
			 and
						(ii)may seek to reduce errors and waste in
			 other agency programs and operations.
						(5)Privacy protectionsAny nongovernmental entity that, in the
			 course of recovery auditing or recovery activity under this subsection, obtains
			 information that identifies an individual or with respect to which there is a
			 reasonable basis to believe that the information can be used to identify an
			 individual, may not disclose the information for any purpose other than such
			 recovery auditing or recovery activity and governmental oversight of such
			 activity, unless disclosure for that other purpose is authorized by the
			 individual to the executive agency that contracted for the performance of the
			 recovery auditing or recovery activity.
				(6)Other recovery audit requirements
					(A)In general(i)Except as provided in clause (ii),
			 subchapter VI of
			 chapter 35 of title 31,
			 United States Code, is repealed.
						(ii)Section 3562(a) of title 31, United
			 States Code, shall continue in effect, except that references in such section
			 3562(a) to programs carried out under section 3561 of such title, shall be
			 interpreted to mean programs carried out under section 2(h) of this Act.
						(B)Technical and conforming
			 amendments
						(i)Table of sectionsThe table of sections for
			 chapter 35 of title 31,
			 United States Code, is amended by striking the matter relating to subchapter
			 VI.
						(ii)DefinitionSection 3501 of title 31, United
			 States Code, is amended by striking and subchapter VI of this
			 title.
						(iii)Homeland security grantsSection 2022(a)(6) of the Homeland Security
			 Act of 2002 (6 U.S.C.
			 612(a)(6)) is amended by striking (as that term is
			 defined by the Director of the Office of Management and Budget under
			 section
			 3561 of title 31, United States Code) and inserting
			 under section 2(h) of the Improper Payments Elimination and Recovery Act
			 of 2010 (31 U.S.C.
			 3321 note).
						(7)Rule of constructionExcept as provided under paragraph (5),
			 nothing in this section shall be construed as terminating or in any way
			 limiting authorities that are otherwise available to agencies under existing
			 provisions of law to recover improper payments and use recovered
			 amounts.
				(i)Report on recovery auditingNot later than 2 years after the date of
			 the enactment of this Act, the Chief Financial Officers Council established
			 under section 302 of the Chief Financial Officers Act of 1990 (31 U.S.C. 901 note),
			 in consultation with the Council of Inspectors General on Integrity and
			 Efficiency established under section 7 of the Inspector General Reform Act of
			 2009 (Public
			 Law 110–409) and recovery audit experts, shall conduct a study
			 of—
				(1)the implementation of subsection
			 (h);
				(2)the costs and benefits of agency recovery
			 audit activities, including—
					(A)those activities under subsection (h);
			 and
					(B)the effectiveness of using the services
			 of—
						(i)private contractors;
						(ii)agency employees;
						(iii)cross-servicing from other agencies;
			 or
						(iv)any combination of the provision of
			 services described under clauses (i) through (iii); and
						(3)submit a report on the results of the study
			 to—
					(A)the Committee on Homeland Security and
			 Governmental Affairs of the Senate;
					(B)the Committee on Oversight and Government
			 Reform of the House of Representatives; and
					(C)the Comptroller General.
					3.Compliance
			(a)DefinitionsIn this section:
				(1)AgencyThe term agency has the
			 meaning given under section 2(f) of the Improper Payments Information Act of
			 2002 (31 U.S.C.
			 3321 note) as redesignated by this Act.
				(2)Annual financial statementThe term annual financial
			 statement means the annual financial statement required under
			 section
			 3515 of title 31, United States Code, or similar provision of
			 law.
				(3)ComplianceThe term compliance means that
			 the agency—
					(A)has published an annual financial statement
			 for the most recent fiscal year and posted that report and any accompanying
			 materials required under guidance of the Office of Management and Budget on the
			 agency website;
					(B)if required, has conducted a program
			 specific risk assessment for each program or activity that conforms with
			 section 2(a) the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note); and
					(C)if required, publishes improper payments
			 estimates for all programs and activities identified under section 2(b) of the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) in the
			 accompanying materials to the annual financial statement;
					(D)publishes programmatic corrective action
			 plans prepared under section 2(c) of the Improper Payments Information Act of
			 2002 (31 U.S.C.
			 3321 note) that the agency may have in the accompanying
			 materials to the annual financial statement;
					(E)publishes improper payments reduction
			 targets established under section 2(c) of the Improper Payments Information Act
			 of 2002 (31 U.S.C.
			 3321 note) that the agency may have in the accompanying
			 materials to the annual financial statement for each program assessed to be at
			 risk, and is meeting such targets; and
					(F)has reported an improper payment rate of
			 less than 10 percent for each program and activity for which an estimate was
			 published under section 2(b) of the Improper Payments Information Act of 2002
			 (31 U.S.C.
			 3321 note).
					(b)Annual compliance report by Inspectors
			 General of AgenciesEach
			 fiscal year, the Inspector General of each agency shall determine whether the
			 agency is in compliance and submit a report on that determination to—
				(1)the head of the agency;
				(2)the Committee on Homeland Security and
			 Governmental Affairs of the Senate;
				(3)the Committee on Oversight and Governmental
			 Reform of the House of Representatives; and
				(4)the Comptroller General.
				(c)Remediation
				(1)Noncompliance
					(A)In generalIf an agency is determined by the Inspector
			 General of that agency not to be in compliance under subsection (b) in a fiscal
			 year, the head of the agency shall submit a plan to Congress describing the
			 actions that the agency will take to come into compliance.
					(B)PlanThe plan described under subparagraph (A)
			 shall include—
						(i)measurable milestones to be accomplished in
			 order to achieve compliance for each program or activity;
						(ii)the designation of a senior agency official
			 who shall be accountable for the progress of the agency in coming into
			 compliance for each program or activity; and
						(iii)the establishment of an accountability
			 mechanism, such as a performance agreement, with appropriate incentives and
			 consequences tied to the success of the official designated under clause (ii)
			 in leading the efforts of the agency to come into compliance for each program
			 and activity.
						(2)Noncompliance for 2 fiscal years
					(A)In generalIf an agency is determined by the Inspector
			 General of that agency not to be in compliance under subsection (b) for 2
			 consecutive fiscal years for the same program or activity, and the Director of
			 the Office of Management and Budget determines that additional funding would
			 help the agency come into compliance, the head of the agency shall obligate
			 additional funding, in an amount determined by the Director, to intensified
			 compliance efforts.
					(B)FundingIn providing additional funding described
			 under subparagraph (A), the head of an agency shall use any reprogramming or
			 transfer authority available to the agency. If after exercising that
			 reprogramming or transfer authority additional funding is necessary to obligate
			 the full level of funding determined by the Director of the Office of
			 Management and Budget under subparagraph (A), the agency shall submit a request
			 to Congress for additional reprogramming or transfer authority.
					(3)Reauthorization and statutory
			 proposalsIf an agency is
			 determined by the Inspector General of that agency not to be in compliance
			 under subsection (b) for more than 3 consecutive fiscal years for the same
			 program or activity, the head of the agency shall, not later than 30 days after
			 such determination, submit to Congress—
					(A)reauthorization proposals for each program
			 or activity that has not been in compliance for 3 or more consecutive fiscal
			 years; or
					(B)proposed statutory changes necessary to
			 bring the program or activity into compliance.
					(d)Compliance enforcement pilot
			 programs
				(1)In generalThe Director of the Office of Management
			 and Budget may establish 1 or more pilot programs which shall test potential
			 accountability mechanisms with appropriate incentives and consequences tied to
			 success in ensuring compliance with this Act and eliminating improper
			 payments.
				(2)ReportNot later than 5 years after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall submit a report to Congress on the findings associated with any pilot
			 programs conducted under paragraph (1). The report shall include any
			 legislative or other recommendations that the Director determines
			 necessary.
				(e)Report on Chief Financial Officers Act of
			 1990Not later than 1 year
			 after the date of the enactment of this Act, the Chief Financial Officers
			 Council established under section 302 of the Chief Financial Officers Act of
			 1990 (31 U.S.C.
			 901 note) and the Council of Inspectors General on Integrity
			 and Efficiency established under section 7 of the Inspector General Reform Act
			 of 2009 (Public Law 110–409), in consultation
			 with a broad cross-section of experts and stakeholders in Government accounting
			 and financial management shall—
				(1)jointly examine the lessons learned during
			 the first 20 years of implementing the Chief Financial Officers Act of 1990
			 (31 U.S.C.
			 901) and identify reforms or improvements, if any, to the
			 legislative and regulatory compliance framework for Federal financial
			 management that will optimize Federal agency efforts to—
					(A)publish relevant, timely, and reliable
			 reports on Government finances; and
					(B)implement internal controls that mitigate
			 the risk for fraud, waste, and error in Government programs; and
					(2)jointly submit a report on the results of
			 the examination to—
					(A)the Committee on Homeland Security and
			 Governmental Affairs of the Senate;
					(B)the Committee on Oversight and Government
			 Reform of the House of Representatives; and
					(C)the Comptroller General.
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
